 
 
EXHIBIT 10.2
 
MICROCHIP TECHNOLOGY INCORPORATED
 
CHANGE OF CONTROL SEVERANCE AGREEMENT
(Double Trigger)
 
This Change of Control Severance Agreement (the “Agreement”) was originally made
and entered into by and between ________________ (the “Employee”) and Microchip
Technology Incorporated (the “Company”), effective as of ________________, and
is hereby amended and restated in its entirety effective as of the last date
signed below in order to comply with Internal Revenue Code Section 409A.
 
RECITALS
 
1. It is expected that the Company from time to time will consider the
possibility of an acquisition by another company or other change of
control.  The Board of Directors of the Company (the “Board”) recognizes that
such consideration can be a distraction to the Employee and can cause the
Employee to consider alternative employment opportunities.  The Board has
determined that it is in the best interests of the Company and its stockholders
to assure that the Company will have the continued dedication and objectivity of
the Employee, notwithstanding the possibility, threat or occurrence of a Change
of Control (as defined herein) of the Company.
 
2. The Board believes that it is in the best interests of the Company and its
stockholders to provide the Employee with an incentive to continue his or her
employment and to motivate the Employee to maximize the value of the Company
upon a Change of Control for the benefit of its stockholders.
 
3. The Board believes that it is imperative to provide the Employee with certain
severance benefits upon the Employee’s termination of employment following a
Change of Control.  These benefits will provide the Employee with enhanced
financial security and incentive and encouragement to remain with the Company
notwithstanding the possibility of a Change of Control.
 
4. Certain capitalized terms used in the Agreement are defined in Section 5
below.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:
 
1. Term of Agreement.  This Agreement shall terminate upon the date that all of
the obligations of the parties hereto with respect to this Agreement have been
satisfied.
 
2. At-Will Employment.  The Company and the Employee acknowledge that the
Employee’s employment is and shall continue to be at-will, as defined under
applicable law, except
 

--------------------------------------------------------------------------------


 
as may otherwise be specifically provided under the terms of any written formal
employment agreement or offer letter between the Company and the Employee (an
“Employment Agreement”).  If the Employee’s employment terminates prior to the
Change of Control Period, the Employee shall not be entitled to any payments,
benefits, damages, awards or compensation other than as provided by this
Agreement, or under his or her Employment Agreement if any exists in writing, or
as may otherwise be available in accordance with the Company’s established
employee plans.
 
3. Severance Benefits.
 
(a) Benefits Following Termination During Change of Control Period.  Upon
termination of employment for any reason other than for “Cause” (as defined
herein) during the Change of Control Period the Employee shall receive the
following benefit:
 
(i) Equity Compensation Acceleration.  One hundred percent (100%) of the
Employee’s outstanding stock options, stock appreciation rights, restricted
stock units and other Company equity compensation awards (the “Equity
Compensation Awards”) shall immediately vest and become exercisable.  Any
Company stock options and stock appreciation rights shall remain exercisable
following the Employee’s employment termination for the period prescribed in the
respective option and stock appreciation right agreements.
 
(b) Involuntary Termination Other than for Cause, Voluntary Termination for Good
Reason During the Change of Control Period.  If within the period beginning
three (3) months preceding a Change of Control and ending twenty-four (24)
months following a Change of Control (the “Change of Control Period”), (i) the
Employee terminates his or her employment with the Company (or any parent or
subsidiary of the Company) for “Good Reason” (as defined herein) or (ii) the
Company (or any parent or subsidiary of the Company) terminates the Employee’s
employment for other than “Cause” (as defined herein), and the Employee signs,
and does not revoke, a standard release of claims with the Company in a form
acceptable to the Company (the “Release”) subject to conditions of Section 3(d),
then the Employee shall receive the following severance from the Company:
 
(i) Severance Payment.  The Employee shall be entitled to receive a lump-sum
severance payment (less applicable withholding taxes) equal to one hundred
percent of the Employee’s annual base salary (as in effect immediately prior to
(A) the Change of Control, or (B) the Employee’s termination of employment,
whichever is greater) plus one hundred percent of the Employee’s target bonuses
for which Employee was or would have been eligible (for the fiscal year in which
the Change of Control or the Employee’s termination occurs, whichever is
greater).
 
(ii) Continued Employee Benefits.  Reimbursement of Employee’s health, dental,
vision, and life insurance coverage at the same level of coverage as was
provided to such Employee immediately prior to termination and at the same ratio
of Company premium subsidy to Employee premium payment as was in effect
immediately prior to termination (the “Company-Paid Coverage”).  The Company
portion of such payments shall be made within thirty (30) days of the premium
due date.  If such coverage included the Employee’s eligible dependents
immediately prior to termination, such dependents shall also be covered at
Company expense.  Company-Paid Coverage shall continue until the earlier of (A)
twelve (12) months from the date of termination, or
 
2

--------------------------------------------------------------------------------


 
(B) the date upon which the Employee and his dependents become covered under
another employer’s group health, dental, vision, long-term disability or life
insurance plans that provide Employee and his dependents with comparable
benefits and levels of coverage; provided, however that if such reimbursement
results in the imposition of additional taxes to the Employee under Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”), Employee shall be
paid an additional full gross-up for such additional taxes, so that he is in the
same position, on an after-tax basis, as if such taxes did not apply.  Such
payment shall be made no later than the Employee’s taxable year next following
the year in which the Employee remits such taxes.  For purposes of Title X of
the Consolidated Budget Reconciliation Act of 1985 (“COBRA”), the date of the
“qualifying event” for Employee and his or her dependents shall be the date upon
which the Company-Paid Coverage terminates.  Coverage in this section is
dependent on the valid and timely election of continued COBRA coverage under
applicable law.
 
(c) Timing of Severance Payments.  Subject to Section 3(g) below, the severance
payment to which Employee is entitled shall be paid by the Company to Employee
in cash and in full on the 61st day following the employment termination date or
such later date as is required under Section 3(g).  If the Employee should die
before all amounts have been paid, such unpaid amounts shall be paid in a
lump-sum payment (less any withholding taxes) to the Employee’s designated
beneficiary, if living, or otherwise to the personal representative of the
Employee’s estate.
 
(d) Release Effectiveness.  The receipt of any severance payment or benefits
pursuant to section 3(b) will be subject to the Employee signing and not
revoking the Release and provided that such Release is effective within sixty
(60) days following the termination of Employee’s employment.  No severance
pursuant to such section shall be paid or provided until the Release becomes
effective.
 
(e) Voluntary Resignation.  If the Employee’s employment with the Company
terminates during the Change of Control Period voluntarily by the Employee other
than for Good Reason, then the Employee shall not be entitled to receive
severance or other benefits except for those described in 3(a)(i) and as may
then be established under the Company’s then existing severance and benefits
plans and practices or pursuant to other written agreements with the Company.
 
(f) Termination for Cause; Termination Other Than During a Change of Control
Period.  In the event the Employee’s employment is terminated for Cause, or for
any reason prior to or following the Change of Control Period, then the Employee
shall not be entitled to receive severance and any other benefits except as may
then be established under the Company’s existing written severance and benefits
plans and practices or pursuant to other written agreements with the Company.
 
(g) Internal Revenue Code Section 409A.
 
(i) Notwithstanding any provision to the contrary herein, no Deferred
Compensation Separation Payments (as defined below) that becomes payable under
this Agreement by reason of Employee’s termination of employment with the
Company (or any successor entity thereto) will be made unless such termination
of employment constitutes a “separation from service”
 
3

--------------------------------------------------------------------------------


 
within the meaning of Section 409A of the Internal Revenue Code (the “Code”),
and any final regulations and Internal Revenue Service guidance promulgated
thereunder (“Section 409A”). Further, if Employee is a “specified employee” of
the Company (or any successor entity thereto) within the meaning of Section 409A
on the date of Employee’s termination (other than a termination due to death),
then the severance payable to Employee, if any, under this Agreement, when
considered together with any other severance payments or separation benefits
that are considered deferred compensation under Section 409A (together the
“Deferred Compensation Separation Payments”) that are payable within the first
six (6) months following Employee’s termination of employment, shall be delayed
until the first payroll date that occurs on or after the date that is six (6)
months and one (1) day after the date of the termination, when they shall be
paid in full arrears.   All subsequent Deferred Compensation Separation
Payments, if any, shall be paid in accordance with the payment schedule
applicable to each payment or benefit.  Notwithstanding anything herein to the
contrary, if Employee dies following his termination but prior to the six (6)
month anniversary of his termination, then any Payments delayed in accordance
with this paragraph will be payable in a lump sum as soon as administratively
practicable after the date of Employee’s death and all other Payments will be
payable in accordance with the payment schedule applicable to each payment or
benefit.  Each payment and benefit payable under this Agreement is intended to
constitute a separate payment for purposes of Section 1.409A-2(b)(2) of the
Treasury Regulations.
 
(ii) Any amounts paid under this Agreement that satisfy the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations will not constitute Deferred Compensation Separation Payments for
purposes of clause (ii) above.
 
(iii) Any amount paid under this Agreement that qualifies as a payment made as a
result of an involuntary separation from service pursuant to Section
1.409A-1(b)(9)(iii) of the Treasury Regulations that do not exceed the Section
409A Limit shall not constitute Deferred Compensation Separation Payments for
purposes of clause (ii) above.  “Section 409A Limit” will mean the lesser of two
(2) times: (A) Employee’s annualized compensation based upon the annual rate of
pay paid to Employee during the Company’s taxable year preceding the Company’s
taxable year of Employee’s termination of employment as determined under
Treasury Regulation 1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service
guidance issued with respect thereto; or (B) the maximum amount that may be
taken into account under a qualified plan pursuant to Section 401(a)(17) of the
Code for the year in which Employee’s employment is terminated.
 
(iv) Any taxable reimbursements and/or taxable in-kind benefits provided in this
Agreement shall be made or provided in accordance with the requirements of
Section 409A, including: (i)  the amount of any such expense reimbursement or
in-kind benefit provided during a taxable year of the Employee shall not affect
any expenses eligible for reimbursement in any other taxable year; (ii) the
reimbursement of an eligible expense shall be made no later than the last day of
the employee’s taxable year that immediately follows the taxable year in which
the expense was incurred; and (iii) the right to any such reimbursement shall
not be subject to liquidation or exchange for another benefit or payment.
 
(v) The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply.  The Company and
Employee agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to Employee under Section 409A.
 
 
4

--------------------------------------------------------------------------------


 
4. Golden Parachute Excise Tax.
 
(a) Parachute Payment Full Gross-Up. In the event that the benefits provided for
in this agreement or otherwise payable to Employee, including vesting
acceleration upon a change of control pursuant to Company equity plans or any
Employment Agreement which may exist (i) constitute “parachute payments” within
the meaning of Section 280G of the Code, (ii) are subject to the excise tax
imposed by Section 4999 of the Code, then (A) the benefits shall be delivered in
full, and (B) the Employee shall receive a payment from the Company sufficient
to pay such excise tax plus an additional payment from the Company sufficient to
pay the excise tax and federal and state income and employment taxes arising
from the payments made by the Company to Employee pursuant to this
sentence.  Such payment shall be made no later than the Employee’s taxable year
next following the year in which the Employee remits the excise tax.
 
(b) 280G Determinations.  Unless the Company and the Employee otherwise agree in
writing, any determination required under this Section 4 shall be made in
writing by a national “Big Four” accounting firm selected by the Company or such
other person or entity to which the parties mutually agree (the
“Accountants”).  For purposes of making the calculations required by this
Section 4, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code.  The Company and the Employee shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section.  The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section 4.  Any good faith determinations of the
Accountants made hereunder shall be final, binding and conclusive upon the
Company and the Employee.
 
5. Definition of Terms.  The following terms referred to in this Agreement shall
have the following meanings:
 
(a) Cause.  “Cause” shall mean (i) a willful act of personal dishonesty taken by
the Employee in connection with his responsibilities as an employee and intended
to result in substantial personal enrichment of the Employee, (ii) Employee
being convicted of, or pleading nolo contendere to, a felony that is materially
and demonstrably injurious to the Company, and (iii) following delivery to the
Employee of a written demand for performance from the Company which describes
the basis for the Company’s reasonable belief that the Employee has not
substantially performed his duties, continued violations by the Employee of the
Employee’s obligations to the Company which are demonstrably willful and
deliberate on the Employee’s part.
 
For the purposes of this Section 5(a), no act or failure to act shall be
considered “willful” unless done or omitted to be done in bad faith and without
reasonable belief that the act or omission was in or not opposed to the best
interests of the Company.  Any act or failure to act based upon authority given
pursuant to a resolution duly adopted by the Board of Directors of the Company
or based upon the advice of counsel for the Company shall be conclusively
presumed to be done or omitted to be done in good faith and in the best
interests of the Company.  Notwithstanding anything herein to the contrary, the
Employee shall not be deemed to have been terminated for Cause unless and until
there shall have been delivered to the Employee a copy of a resolution duly
adopted by the affirmative vote of not less than three-quarters of the entire
membership of the Board of Directors of the Company at a meeting of the Board
called and held for the purpose (after reasonable notice to the Employee and an
opportunity for the Employee with Employee’s counsel to be heard before the
Board) finding that in the good faith opinion of the Board the Employee was
properly terminated for Cause.
 
 
5

--------------------------------------------------------------------------------


(b) Change of Control.  “Change of Control” means the occurrence of any of the
following:
 
(i) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) becomes the “beneficial owner” (as
defined in Rule 13d-3 under said Act), directly or indirectly, of securities of
the Company representing fifty percent (50%) or more of the total voting power
represented by the Company’s then outstanding voting securities; or
 
(ii) A change in the composition of the Board of Directors of the Company as a
result of which fewer than a majority of the directors are “Incumbent
Directors.”  “Incumbent Directors” shall mean directors who either (A) are
directors of the Company as of the date hereof, or (B) are elected, or nominated
for election, to the Board of Directors with the affirmative votes (either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for election as a director without objection to
such nomination) of at least three-quarters of the Incumbent Directors at the
time of such election or nomination (but shall not include an individual whose
election or nomination is in connection with an actual or threatened proxy
contest relating to the election of directors of the Company); or
 
(iii) The consummation of a merger or consolidation of the Company with any
other corporation, other than a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least fifty percent (50%) of
the total voting power represented by the voting securities of the Company or
such surviving entity outstanding immediately after such merger or
consolidation; or
 
(iv) The consummation of the sale, lease or other disposition by the Company of
all or substantially all the Company’s assets.
 
(c) Good Reason.  “Good Reason” means without the Employee’s express written
consent, (i) a material reduction of the Employee’s duties, title, authority or
responsibilities, relative to the Employee’s duties, title, authority or
responsibilities as in effect immediately prior to such reduction, or the
assignment to Employee of such reduced duties, title, authority or
responsibilities, including a reduction in duties, title, authority or
responsibilities solely by virtue of the Company being acquired and made part of
a larger entity; (ii) a substantial reduction of the facilities and perquisites
(including office space and location) available to the Employee immediately
prior to such reduction; (iii) a reduction by the Company in the base salary or
target bonus opportunity of the Employee as in effect immediately prior to such
reduction; (iv) a material reduction by the Company in the kind or level of
benefits to which the Employee was entitled immediately prior to such reduction
with the result that such Employee’s overall benefits package is significantly
reduced; (v) the relocation of the Employee to a facility or a location more
than thirty (30) miles from the one at which Employee is then presently
employed.  In order for a resignation to qualify as for “Good Reason,” the
Employee must provide the Company written notice of Good Reason no later than
sixty (60) days after the date the Good Reason event or condition first
occurred, specifically identifying the acts or omissions constituting grounds
for Good Reason, and the Company must have failed to cure such Good Reason
condition within thirty (30) days following the date of such notice.
 
 
6

--------------------------------------------------------------------------------


6. Successors.
 
(a) The Company’s Successors.  Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
shall assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession.  For all purposes under this Agreement, the term “Company” shall
include any successor to the Company’s business and/or assets which executes and
delivers the assumption agreement described in this Section 6(a) or which
becomes bound by the terms of this Agreement by operation of law.
 
(b) The Employee’s Successors.  The terms of this Agreement and all rights of
the Employee hereunder shall inure to the benefit of, and be enforceable by, the
Employee’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.
 
7. Notice.
 
(a) General.  All notices and other communications required or permitted
here­under shall be in writing, shall be effective when given, and shall in any
event be deemed to be given upon receipt or, if earlier, (i) five (5) days after
deposit with the U.S. Postal Service or other applicable postal service, if
delivered by first class mail, postage prepaid, (ii) upon delivery, if delivered
by hand, (iii) one (1) business day after the business day of deposit with
Federal Express or similar overnight courier, freight prepaid or (iv) one (1)
business day after the business day of facsimile transmission, if delivered by
facsimile transmission with copy by first class mail, postage prepaid, and shall
be addressed (A) if to Employee, at his or her last known residential address
and (B) if to the Company, at the address of its principal corporate offices
(attention:  Secretary), or in any such case at such other address as a party
may designate by ten (10) days’ advance written notice to the other party
pursuant to the provisions above.
 
(b) Notice of Termination.  Any termination by the Company for Cause or by the
Employee for Good Reason or as a result of a voluntary resignation shall be
communicated by a notice of termination to the other party hereto given in
accordance with Section 7(a) of this Agreement.  Such notice shall indicate the
specific termination provision in this Agreement relied upon, shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination under the provision so indicated, and shall specify the termination
date (which shall be not more than thirty (30) days after the giving of such
notice).  The failure by the Employee to include in the notice any fact or
circumstance which contributes to a showing of Good Reason shall not waive any
right of the Employee hereunder or preclude the Employee from asserting such
fact or circumstance in enforcing his or her rights hereunder.
 
 
7

--------------------------------------------------------------------------------


8. Miscellaneous Provisions.
 
(a) No Duty to Mitigate.  The Employee shall not be required to mitigate the
amount of any payment contemplated by this Agreement, nor shall any such payment
be reduced by any earnings that the Employee may receive from any other source,
except as set forth in Section 3(b)(ii)(B).
 
(b) Waiver.  No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Employee and by an authorized officer of the Company (other
than the Employee).  Employee and the Company agree to work in good faith to
consider amendments to this Agreement which are necessary or appropriate to
avoid imposition of any additional tax or income recognition under Section 409A
prior to the actual payment of amounts to the Employee. The parties agree to
cooperate with each other and to take reasonably necessary steps in this
regard. No waiver by either party of any breach of, or of compliance with, any
condition or provision of this Agreement by the other party shall be considered
a waiver of any other condition or provision or of the same condition or
provision at another time.
 
(c) Headings.  All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.
 
(d) Entire Agreement.  This Agreement, along with other written agreements
relating to the subject matter hereof between Employee and a duly authorized
Company officer constitute the entire agreement of the parties hereto and
supersede in their entirety all prior representations, understandings,
undertakings or agreements (whether oral or written and whether expressed or
implied) of the parties with respect to the subject matter hereof.
 
(e) Choice of Law; Arbitration.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Arizona.  Any dispute or controversy arising under or in connection with this
Agreement shall be settled exclusively by arbitration in Phoenix, Arizona, by
three arbitrators in accordance with the then current rules of the American
Arbitration Association. The prevailing party in any arbitration shall be
entitled to injunctive relief to enforce the arbitration award.  The parties
agree to waive their right to have any dispute regarding this Agreement resolved
in a court of law by judge or jury.  The Judgment may be entered on the
arbitrator’s award in any court having jurisdiction.  This Section shall not
prevent either party from seeking injunctive relief (or any other provisional
remedy) relating to employee’s obligations under this Agreement. The Company
shall bear the costs and expenses arising out of or in connection with any
arbitration pursuant to this Section 8(e), including Employee’s costs and
reasonable attorney’s fees.
 
 
8

--------------------------------------------------------------------------------


 
(f) Severability.  The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.
 
(g) Withholding.  All payments made pursuant to this Agreement will be subject
to withholding of applicable income and employment taxes.
 
(h) Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.
 
IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.

 
COMPANY
MICROCHIP TECHNOLOGY INC.
 
By:
   
Title:
   
Date:
       
EMPLOYEE
By:
   
Date:
 

 
 
 
 


 
9 

--------------------------------------------------------------------------------

 


 
 